      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 1 of 11 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MANTISSA CORPORATION,

         Plaintiff,
                                                         Case No. 1:19-cv-03204
 v.

 FISERV SOLUTIONS, LLC,
                                                         JURY TRIAL DEMANDED
         Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Mantissa Corporation (“Plaintiff” or “Mantissa”), for this Complaint against

Defendant Fiserv Solutions, LLC (“Defendant” or “Fiserv”), alleges as follows:

                                   NATURE OF LAWSUIT

       1.      This is an action for patent infringement under 35 U.S.C. § 1 et seq., including 35

U.S.C. §§ 271, 281, 283, 284, and 285.

                                           PARTIES

       2.      Plaintiff Mantissa is an Alabama corporation with its principal place of business at

1012 Edenton St., Birmingham, AL 35242-9258.

       3.      On information and belief, Fiserv is a payment processor having a physical location

in this District at Suite 6159, 350 N Orleans Street, Floor 8, Chicago, IL 60654-1529.

                          BACKGROUND AND RELATED CASE

       4.      Mantissa filed a patent infringement lawsuit against Great American Bancorp, Inc.

(“GAB”) and First Federal Savings Bank of Champaign-Urbana (“FFSB”) in this District on

December 20, 2019. GAB and FFSB contested venue in this District. As a result, the lawsuit was
      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 2 of 11 PageID #:2



transferred to and is now pending in the Central District of Illinois. See Mantissa Corp. v. Great

Amer. Bankcorp, Inc. et al., 2:18-cv-02103-SEM-EIL (C.D. Ill.). The current scheduling order in

that case requires any additional parties to be added by May 10, 2019. Plaintiff is adding FiServ

as a party in that case. In case FiServ contests venue in that case under, e.g., TC Heartland, LLC

v. Kraft Foods Group Brands, LLC, 137 S. Ct. 1514 (2017), Plaintiff is filing this Complaint in

this District where venue for FiServ is more certain.

                                 JURISDICTION AND VENUE.

        5.      On information and belief, GAB and FFSB (collectively, “First Federal”) and

FiServ have jointly committed acts and continue to jointly commit acts of patent infringement

giving rise to this action under the patent laws of the United States, 35 U.S.C. §§ 271 and 281.

This Court has original subject matter jurisdiction over this action under 28 U.S.C. §§ 1331 and

1338(a).

        6.      On information and belief, under Illinois’s long-arm statute, 735 ILCS § 5/2-209,

Defendant submitted to the personal jurisdiction of this Court because Defendant, inter alia:

transacted business within the State of Illinois; committed a tortious act within the State of Illinois;

engaged, jointly with First Federal, in an act of patent infringement in the State of Illinois and this

District; has a place of business within the State of Illinois and this District; regularly conducts or

solicits business in the State of Illinois; engages in other persistent courses of conduct in the State

of Illinois; and/or derives substantial revenue from goods and services provided to persons or

entities in the State of Illinois. Further, on information and belief, Defendant has established

minimum contacts with the State of Illinois and this District such that the exercise of jurisdiction

over Defendants would not offend traditional notions of fair play and substantial justice.




                                                   2
      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 3 of 11 PageID #:3



        7.      On information and belief, venue is proper in this District under 28 U.S.C. §§

1391(b) and 1400(b) because Defendant (a) has a regular and established place of business in this

District or the State of Illinois; (b) has conducted business in this District and the State of Illinois;

(c) has, jointly with First Federal, committed acts of infringement in this District and the State of

Illinois; and/or (d)(i) resides in this District and/or (d)(ii) is registered to conduct business in the

State of Illinois.

        8.      In the alternative, Defendant may be willing to waive any defect in venue in this

District under 28 U.S.C. §§ 1391(b) and 1400(b) to have this action heard in this District.

                                          BACKGROUND

        9.      Mantissa is an enterprise software company founded in 1980 and developing

identity protection solutions since 2003. Mantissa’s main product for identity protection is the

iDovos® system (http://idovos.com/), first offered in 2006. The iDovos system lets identity owners

set conditions for use of their identity assets. The conditions include on/off, category, and

geographic scope.

        10.     The iDovos system is protected by, among other intellectual property rights, U.S.

Patent No. 9,361,658 (“’658 Patent”) titled “System and Method for Enhanced Protection and

Control Over the Use of Identity.” A copy of the ‘658 Patent is attached as Exhibit A and is

incorporated herein by reference.

        11.     The United States Patent and Trademark Office (“USPTO”) duly and legally issued

the ‘658 Patent” on June 7, 2016.

        12.     Mantissa is the exclusive licensee of the ’658 Patent, and holds all substantial rights

and interest in the ’658 Patent.




                                                   3
      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 4 of 11 PageID #:4



       13.     Generally, the ‘658 Patent claims specific methods, executed on electronic

computer hardware in combination with software, for protecting and controlling use of an entity’s

financial account.

       14.     Generally, the claims of the ‘658 Patent provide specific methods and systems in

which an account owner, rather than a bank, can define, over a network, rather than through bank

personnel, a scope of use of the owner’s account including whether the account is ON or OFF,

whether certain categories of transaction partners are authorized for transactions using the account,

and a geographical area in which transactions are authorized. At the time of the claimed invention,

these methods were not “well-understood, routine, conventional” activities in the banking industry.

See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).

       15.     The claims of the ‘658 Patent solve a problem that is rooted in computer technology

that uses computer networks, namely, preventing fraudulent transactions using financial accounts

accessible over a computer network. The claims of the ‘658 Patent do not recite the performance

of well-understood, routine, conventional business practice known before the invention defined by

the claims.

       16.     The ‘658 Patent matured from U.S. Patent Application No.14/218,128 (“’128

Application”) filed March 18, 2014.

       17.     Based on the prosecution history of the ‘658 Patent, the USPTO found the claims

of the ‘658 Patent (i) valid under 35 U.S.C. §§ 102, 103 and (ii) eligible for patent protection under

35 U.S.C. § 101.

       18.     On June 19, 2014, during prosecution of the ‘658 Patent, the U.S. Supreme Court

held in Alice with respect to another patent that under 35 U.S.C. § 101, the abstract idea of

intermediated settlement was not eligible for patent protection and that patent claims requiring




                                                  4
      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 5 of 11 PageID #:5



generic computer implementation of the abstract idea failed to transform it into a patent eligible

invention.

       19.     In view of Alice, the USPTO issued the following instructions to the USPTO patent

examiners examining pending patent applications including the pending ‘128 Application:

               (a) “Preliminary Examination Instructions” (June 25, 2014) re: determining

                   eligibility of claims in pending patent applications under 35 U.S.C. § 101;

               (b) “2014 Interim Guidance on Patent Subject Matter Eligibility” (December 16,

                   2014) “set[ting] forth a two-part analysis for claims reciting judicial exceptions

                   in view of recent decisions by the U.S. Supreme Court and the U.S. Court of

                   Appeals for the Federal Circuit”;

               (c) “July 2015 Update: Subject Matter Eligibility” (July 2015) updating item (ii)

                   and “assist[ing] examiners when applying [item (ii)] during the patent

                   examination process”; and

               (d) Memo re: “Formulating a Subject Matter Eligibility Rejection and Evaluating

                   the Applicant's Response to a Subject Matter Eligibility Rejection” (May 4,

                   2016) “provid[ing] information to the examining corps on best practices for

                   formulating a subject matter eligibility rejection and evaluating the applicant’s

                   response.”

Fed. Reg., Vol. 79, No. 241, pp 74618-633; USPTO website https://www.uspto.gov/patent/laws-

and-regulations/examination-policy/subject-matter-eligibility.

       20.     On Jan. 27, 2016, the applicant for the ‘658 Patent filed a Response to Non-Final

in the prosecution of the ‘658 Patent arguing that certain factors in the pending patent claims “were

not routine or conventional in April 27, 2005, the priority date for the present application”, the




                                                 5
      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 6 of 11 PageID #:6



“claims are directed to methods for reducing misuse of identity to assist in preventing financial

fraud”, and “improve an existing technology: the use of credit card and/or debit cards to facilitate

financial transactions”, and for those and other reasons, the claims were not patent ineligible under

Alice. ‘658 Patent Prosecution History, Response to Non-Final Office Action filed Jan. 27, 2016,

pp. 9-12 (available through USPTO Public PAIR https://portal.uspto.gov/pair/PublicPair).

       21.     On February 11, 2016, after reviewing the above referenced Response, and

analyzing the patent claims in the ‘128 Application under 35 U.S.C. § 101 in view Alice and other

court decisions, and according to the above-referenced USPTO instructions, the USPTO allowed

the claims noting that the “Applicant argument(s) regarding improvement of conventionally

known credit card/debit card technology is persuasive.” ‘658 Patent Prosecution History, Notice

of Allowability filed Feb. 11, 2016, p. 2 (available through USPTO Public PAIR

https://portal.uspto.gov/pair/PublicPair).

                          INFRINGEMENT OF THE ’658 PATENT

       22.     On information and belief, Defendant and First Federal have jointly made, used,

offered to sell, sold or imported products, systems, and services, including but not limited to First

Federal’s products, systems and services for debit and/or credit card control, monitoring, and

management incorporating the “CardValet” app or similar products, systems, and services

(“Products”) in the United States, including in this District. See First Federal’s website

https://www.356bank.com/bank/debit-cards (describing the CardValet app).

       23.     First Federal advertises, describes, and advises on use of the CardValet app as

follows:

       CardValet
       First Federal Savings Bank is pleased to offer to our customers the newest
       and most secure form of debit payment available: EMV Chip-Enabled Debit
       Mastercard!



                                                 6
      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 7 of 11 PageID #:7




       Show Fraud Who’s Boss.
       CardValet

       Watch Our CardValet Video

       Introducing CardValet.
       Your card, on your terms.
       CardValet allows you to turn your credit or debit card "on" or "off"
       anytime.
       When they’re “off”…no one can use your cards.
       Turn them “on” when you’re ready to use them:
       • Helps safeguard your cards from fraud
       • Lets you define areas where your card can be used
       • Limit purchase by the type of merchant
       • Set limits on the dollar amount
       Instantly change your settings, giving you complete control over your credit
       or debit card.
       Set limits on the dollar amount
       Instantly change your settings, giving you complete control over your credit
       or debit card.
       Download the CardValet app today!

First Federal’s webpage https://www.356bank.com/bank/debit-cards (emphasis revised and

internal graphics omitted).

       24.     On information and belief, at least use or execution of the Products by Defendant,

First Federal, and/or entities having financial accounts at First Federal causes performance of each

of the steps recited in claims 1, 3, 7, 8, 10-13, and 15 of the ‘658 Patent (“Asserted Claims”).

       25.     The performance of each of the steps recited in any of the Asserted Claims

constitutes infringement of the respective claim of the ‘658 Patent.

       26.     Defendant has knowledge and notice of the ‘658 Patent and its infringement at least

through this complaint and, on information and belief, through communications with First Federal.

       27.     Despite this knowledge, Defendants continue to commit the herein-mentioned

infringing acts.




                                                 7
      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 8 of 11 PageID #:8



                             CAUSE OF ACTION
             PATENT INFRINGEMENT OF THE ’658 PATENT – 35 U.S.C. § 271

       28.     Plaintiff incorporates by reference each of the allegations in paragraphs 1-27 above

and further alleges as follows:

       29.     Defendant and First Federal have jointly infringed and continue to infringe the

Asserted Claims by making, using, offering to sell, selling, or importing Products that perform or

cause performance of each step of the Asserted Claims.

       30.     Defendant and First Federal jointly induced and continue to induce infringement of

the Asserted Claims by inducing others to make, use, offer to sell, sell, or import Products

embodying the claimed invention. Defendant has had knowledge of the ‘658 Patent at least through

communications with First Federal. Defendant and First Federal specifically intend for the

Products to be used in an infringing manner by, among other things, offering the Products to

customers and prospective customers of First Federal, instructing them to “Download the

CardValet app today!”, and explaining to the customers that:

       CardValet allows you to turn your credit or debit card "on" or "off"
       anytime.
       When they’re “off”…no one can use your cards.
       Turn them “on” when you’re ready to use them:
       • Helps safeguard your cards from fraud
       • Lets you define areas where your card can be used
       • Limit purchase by the type of merchant
       • Set limits on the dollar amount
       Instantly change your settings, giving you complete control over your credit
       or debit card.
       Set limits on the dollar amount
       Instantly change your settings, giving you complete control over your credit
       or debit card.

First Federal’ webpage https://www.356bank.com/bank/debit-cards.

       31.     Defendant and First Federal jointly contributed to and continue to contribute to

infringement of the Asserted Claims by offering to sell, selling or importing Products or a



                                                8
      Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 9 of 11 PageID #:9



component thereof for use in practicing the patented invention, constituting a material part of the

invention. Defendant has knowledge of the ’658 Patent as described above. Defendant knew the

Product or a component thereof was especially made or adapted for use in an infringement of the

claims of the ‘658 Patent. The Product or the component thereof is not a staple article or

commodity of commerce suitable for substantial non-infringing use.

       32.     Defendant and First Federal jointly contributed and continue to contribute to

infringement of the Asserted Claims by, e.g., offering to sell, selling and importing certain types

of debit cards, credit cards, apps, and/or financial accounts (“Components”) for use in practicing

the patented invention, constituting a material part of the invention. Defendant has knowledge of

the ’658 Patent as described above. Defendant knew the Components were especially made or

adapted for use in an infringement of the claims of the ‘658 Patent. The Components are not a

staple article or commodity of commerce suitable for substantial non-infringing use.

       33.     Defendant and First Federal jointly committed and continues to commit acts of

infringement of the ’658 Patent under the Doctrine of Equivalents in addition to the above

allegations of direct, contributory and inducement of infringement.

       34.     Defendant and First Federal’s past and continued joint acts of infringement of the

‘658 Patent have caused damage to Plaintiff. Plaintiff is entitled to recover damages from

Defendant and First Federal in an amount subject to proof at trial, but in no event less than a

reasonable royalty for their infringement together with interest and costs as fixed by the Court

under 35 U.S.C. § 284.

       35.     Defendant and First Federal’s joint infringement of the ‘658 Patent will continue to

damage Plaintiff, causing irreparable harm for which there is no adequate remedy at law, unless

Defendant is enjoined by this Court from further acts of infringement.




                                                9
    Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 10 of 11 PageID #:10



        36.     Defendant and First Federal’s joint conduct in infringing the ‘658 Patent renders

this case exceptional within the meaning of 35 U.S.C. § 285.

                                     JURY TRIAL DEMAND

        Under Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all issues so triable.

                                      PRAYER FOR RELIEF

        Plaintiff prays for the following relief:

        A.      A permanent injunction under 35 U.S.C. § 283 enjoining Defendant and First

Federal, all those in privity with them, their affiliates, officers, agents, employees, and attorneys,

and anyone acting in concert with them, from infringing, inducing infringement and contributing

to the infringement of the claims of ‘658 Patent;

        B.      A judgment that Defendant and First Federal have jointly infringed, directly and

indirectly, the claims of the ‘658 Patent literally and/or under the doctrine of equivalents under 35

U.S.C. § 271;

        C.      Damages in an amount sufficient to compensate Plaintiff for Defendant and First

Federal’s joint infringement of the claims of the ‘658 Patent;

        D.      Enhanced damages pursuant to 35 U.S.C. § 284 for Defendant and First Federal’s

willful joint infringement;

        E.      A declaration that this case is exceptional under 35 U.S.C. § 285 and Plaintiff’s

reasonable attorneys’ fees, expenses and costs for prosecuting this action;

        F.      Pre-judgment and post-judgment interest to Plaintiff on the foregoing amounts at

the maximum allowable rate recoverable by law; and

        G.      Such other and further relief as this Court may deem just and proper either at law

or in equity.




                                                    10
    Case: 1:19-cv-03204 Document #: 1 Filed: 05/10/19 Page 11 of 11 PageID #:11



Dated: May 10, 2019                          Respectfully submitted,

                                              /s/ Nicholas A. Kurk
                                             Nicholas A. Kurk (ARDC 6292133)
                                             Young Basile Hanlon & MacFarlane, P.C.
                                             150 N. Wacker Dr., Suite 1450
                                             Chicago, IL 60606
                                             (312) 754-9332 / (248) 649-3338 Fax
                                             kurk@youngbasile.com

                                             -and-

                                             John Demarco
                                             (Pro Hac Vice To Be Filed)
                                             Young Basile Hanlon & MacFarlane, P.C.
                                             700 Milam St., Suite 1300
                                             Houston, TX 77002
                                             (832) 871-5058 / (248) 649-3338 Fax
                                             demarco@youngbasile.com

                                             -and-

                                             Kenneth A Godlewski
                                             (Pro Hac Vice To Be Filed)
                                             Hunter Taubman Fischer LLC
                                             1201 15th Street, NW, Suite 200
                                             Washington, DC 20005
                                             202-704-5860 / 202-659-2697 Fax
                                             kgodlewski@htflawyers.com

                                             Attorneys for Plaintiff




                                        11
